DETAILED ACTION
Acknowledgement of Receipt
	Applicant's response filed on 04/26/2022 to the Office Action mailed on 01/26/2022 is acknowledged.
Claim Status
Claims 12-17 and 34-38 are pending. 
Claims 1-11 and 18-33 were previously canceled and claim 39 is canceled.
Claims 12, 17 and 34 are currently amended.
Claims 12-17 and 34-38 have been examined.
Claims 12-17 and 34-38 are rejected.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action.
Claims 12-16 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002), Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016) and Leazer (US Patent 4725438, Published 02/16/1988).
The claims are directed to a composition consisting essentially of at least one anti-inflammatory steroid such as hydrocortisone, a mixture of at least two antibiotics such as polymyxin B, bacitracin, and neomycin, a vitamin A derivative such as adapalene, tazarotene, and tretinoin, aloe vera and formulating component such as glyceryl monostearate. 
WELLCOME, BURROUGHS teach cortisporin ointment comprises bactitracin, neomycin, polymyxin B sulfate, and hydrocortisone has antibiotic activity against staphylococci (page 103). 
WELLCOME, BURROUGHS lacks a teaching wherein the composition comprises a vitamin A derivative, aloe vera and a formulating component.
Pechere teach Topical retinaldehyde demonstrates significant antibacterial activity, particularly against staphylococci without resistance to bacteria following use (abstract).
Butler et al. teach an ointment base includes but is not limited to, liquid paraffin, white petrolatum, waxes, esters of fatty alcohols, saturated fatty acids, oleic acid, olive oil, starch glycerin, purified lanolin, cetyl alcohol, glyceryl monostearate, methylparaben, propylparaben, glycol ethers, gelation hydrocarbon, polyethylene glycol, polyoxyl 40 stearate, polysorbates, hydrophilic ointment base, white ointment base, absorptive ointment base, Macrogol ointment base, simple ointment base, and the like. In some embodiments, the base includes liquid paraffin, white petrolatum, purified lanolin, gelation hydrocarbon, polyethylene glycol, hydrophilic ointment base, white ointment base, absorptive ointment base, Macrogol ointment base, simple ointment base, and the like. In some embodiments, the base includes liquid paraffin, white petrolatum, purified lanolin, gelation hydrocarbon, a polyethylene glycol, hydrophilic ointment base, white ointment base, simple ointment base, and mixtures thereof (paragraph 0116).
Leazer teach an ointment composition comprising aloe vera for the treatment of skin irritations and promoting healing of wounds (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add retinaldehyde to the composition of WELLCOME, BURROUGHS and have reasonable expectation of success. One would have been motivated to do so in order to increase the antibacterial properties of WELLCOME, BURROUGHS.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add an ointment base such as glyceryl stearate and have a reasonable expectation of success. One would have been motivated to do so in order to provide the ointment of WELLCOME, BURROUGHS a beneficial carrier/base. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add aloe vera and have a reasonable expectation of success. One would have been motivated to do so in order to provide the ointment of WELLCOME, BURROUGHS a composition that has enhanced treatment of skin irritations and promotion of healing of wounds.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This rejection is reiterated from the previous Office Action.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002), Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016) and Leazer (US Patent 4725438, Published 02/16/1988) as applied to claims 12-16 and 34-38  above, and further in view of Herschler (US Patent 3740420, Published 06/19/1973).
The claims are further directed to the composition comprising dimethyl sulfoxide. 
The teachings of Wellcome, Burroughs, Pechere, Butler et la., and Leazer are discussed above. 
Wellcome, Burroughs, Pechere, Butler et la., and Leazer lack a teaching wherein the composition further comprises dimethyl sulfoxide. 
Herschler teaches a preferred composition being an ointment comprising dimethyl sulfoxide (column 6, lines 52-60). The composition can be effectively applied topically to the skin and mucous membranes of the various body cavities as by direct application (column 7, 65-67). Dimethyl sulfoxide has been found useful in the treatment of damaged tissue, particularly as an anti-inflammatory agent, and as a stimulant to repair of the damaged tissue, as an analgesic (column 2, lines 50-58).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add dimethyl sulfoxide and have a reasonable expectation of success. One would have been motivated to do so in order to provide the ointment of WELLCOME, BURROUGHS a composition that has enhanced treatment and promotion of healing of damaged tissue.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.


Response to Applicant’s Arguments
Applicant argues that the Examiner relies on impermissible hindsight to combine the cited prior art. Applicant’s argument has been fully considered but found not to be persuasive. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner has provided motivation separate and distinct from the instant disclosure and found in the prior art, to combine the elements and arrive at the instantly claimed composition.
Applicant argues given the age of the primary prior art, that if the instant invention was obvious, one of ordinary skill in the art would have arrived at the instantly claimed composition. Applicant’s argument has been fully considered but found not be persuasive. The fact that the exact combination of components is not disclosed in the prior art does not provide evidence as to the reason why one of ordinary skill in the art did not combine them and explicitly disclose such a composition in the prior art. There are many reasons beyond novelty and non-obviousness that would or could dictate a lack of interest in such a combination of components. One such reason could be the belief in the lack of commercial viability for a product. The Federal circuit has held: 
It is true that the patent to English is quite old. But the fact that a given improvement appears after a long period of time has elapsed does not of itself prove that such change was unobvious. It may be that no need arose. If there be a want extending over a long period of time a recognized invention may be inferred rather than the mere exercise of mechanical skill. And as a corollary, a generally known want would ordinarily bring into play the mechanical skill of the art. Application of McCarn, 212 F.2d 797, 41 C.C.P.A. 905 (C.C.P.A. 1954).
More recently the PTAB has held in addressing the decision of Leo Pharmaceutical Products, Ltd. v. Rea, 726 F.3d 1346 (Fed. Cir. 2013) (“[t]he intervening time between the prior art’s teaching of the components and the eventual preparation of a successful composition speaks volumes to the nonobviousness of [Leo’s] patent”): 
It is important to note that the Court of Appeals for the Federal Circuit limited Leo Pharm. Prods., Ltd. to a situation where the applied prior art did not provide any apparent reason for one of ordinary skill in the art to arrive at the claimed subject matter not only due to the failure of the applied prior art to recognize and address the problem found by Appellants, but also due to the divergent teachings and express disclaimer in the applied prior art that would have precluded one of ordinary skill in the art from arriving at such combination. This interpretation of Leo Pharmaceutical Products, Ltd. is consistent with KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). Ex parte Nandu Deorkar, Robert C. Buss, Joseph M. Mladosich, & Paul A. Bouis, 2013 WL 6217838.
However, here Applicant has not provided any evidence that there was any “divergent teachings and express disclaimer in the applied prior art that would have precluded one of ordinary skill in the art from arriving at such combination”. 
For the foregoing reasons the rejection is maintained. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI SOROUSH/Primary Examiner, Art Unit 1617